Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 13 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a retrieval system for retrieving data from an elevator, the retrieval system comprising: processing circuitry configured to store a plurality of signal groups including a first signal group and a second signal group, the second signal group including particular kinds of signals included in a first signal group, each signal group in each of the plurality of signal groups including signals having been captured from trace data for the elevator at different times; to store a plurality of signal tables in each of which some of the particular kinds of signals are registered; to select a first use table from the plurality of signal tables in accordance with a value of a signal included in the first signal group, the first use table corresponding to a failure mode of the elevator; to extract, from the first signal group and the second signal group, a value of only each signal registered in the first use table; and to calculate a similarity level between the first signal group and the second signal group in accordance with the value of each signal extracted from the first signal group and the value of each signal extracted from the second signal group, wherein the plurality of signal groups each include the particular kinds of signals, and the processing circuitry is further configured to calculate a similarity level between the first signal group and each of the plurality of signal groups, the similarity level indicating a similarity between a first status of the elevator indicated by the first signal group and other statuses of the elevator at different times indicated by each other signal group, and to determine, in accordance with the similarity level calculated by using signals registered in the first use table and a similarity level calculated by using the particular kinds of signals, whether adjustment is necessary for a signal table selected as the first use table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684